DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-17, in the reply filed on March 30, 2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 30, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the automated cleaning apparatus and system as claimed in claims 10-17 as well as all of the claimed structural elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 11-17 are objected to because of the following informalities:  the recitation “An automated cleaning apparatus and system of claim 10…” should be amended to “[[An]] The automated cleaning apparatus and system of claim 10…” in each of claims 11-17 for proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the camera” in line 15; however, it is unclear whether “the camera” recited in line 15 is referring to one of “a plurality of cameras” recited in line 5, or to a different, unrecited camera.  Appropriate correction is required.
Claim 10 also recites “the various angles” in the third to last line.  It is unclear what said recitation is referring to – the various angles of what?  Appropriate correction is required.
Claims 11-17 are rejected for depending on rejected claim 10.
Regarding claims 13, 16 and 17, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Furthermore, the phrase "like" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.
Claim 13 further recites “the cleaning angle, the pressure, intensity … and speed” in lines 2-3.  It is unclear what said recitation is referring to – the cleaning angle of what? The pressure of what? The intensity of what? The speed of what?  Appropriate correction is required.
Claim 14 recites the limitation "the steam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 15 recites the limitation "the computer vision techniques," “the light-sensitive camera,” “the range sensor” and “the radar in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Claims 14 and 16 also recites the limitation “computer vision techniques.”  It is unclear what said limitations means.  Is it referring to the processor decomposing the set of information to generate a set of machine readable command sequences referred to in claim 10 or something else?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0138092 to Ashrafzadeh et al. in view of U.S. Patent App. Pub. No. 2007/0272272 to Choi et al.
As to claim 10, Ashrafzadeh discloses an automated cleaning apparatus and system for cleaning one or more cookware (see Ashrafzadeh Abstract), the apparatus comprising: a processor (see Ashrafzadeh paragraph [0045]); a storage device (see, e.g., Ashrafzadeh paragraphs [0045]-[0046]); a control unit (see Ashrafzadeh paragraph [0045); and cameras and other sensors (see Ashrafzadeh paragraph [0041]).  Ashrafzadeh further discloses that the processor receives a first set of information recorded from the sensors and the digital images acquired by the camera and decompose the set of information to generate a set of machine tradable command sequences which is sent to the control unit for controlling the planning and execution of cleaning of the cookware, wherein the camera is configured to capture images of the cookware providing information regarding the geometric shape of the cookware, the material of the cookware and the type of residual dirt present in the cookware  wherein the sensors are configured to retrieve information relating to the various angles, the material of the cookware, the geometry (read as diameter and depth) of the cookware and the type of residual dirt present in the cookware (see Ashrafzadeh paragraphs [0046]-[0047], [0050], [0057]-[0058] and [0082] disclosing geometry, color, transparency and/or reflectivity characteristics as well as soil and type of cookware and controlling the planning and execution of cleaning of the cookware).
Ashrafzadeh does not explicitly disclose an electronic tag reader/writer configured with each of the cookware wherein each electronic tag information is stored in the database of the cookware of the system and the processor receiving information from the electronic tag information of each of the cookware received.  Choi discloses that it is known in the art to use an electronic tag reader/writer configured with each of the cookware wherein each electronic tag information is stored in the database of the cookware of the system and the processor receiving information from the electronic tag information of each of the cookware received (see Choi paragraphs [0061]-[0084]).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)) and it would have been obvious to one of ordinary skill in the art at the time of filing to combine Ashrafzadeh and Choi and the results would have been predictable (optimizing cleaning of dishes based on the type, shape, etc. of the dishes and to reduce the consumption of washing water) (see Choi paragraph [0040]).
As to claim 12, the combination of Ashrafzadeh and Choi discloses that the electronic tag can include an RFID and barcode (see Choi paragraphs [0062] and [0066]).
As to claim 13, the recitation “the cleaning apparatus determines the cleaning properties” is considered an intended use and not a structural element since “determines” is considered a step and not a structural element.  The apparatus and system disclosed by Ashrafzadeh and Choi is fully capable of determining (and is also configured to determine) cleaning properties like the cleaning angle, the pressure, intensity, duration and speed of cleaning to be undertaken (see, e.g., Ashrafzadeh paragraphs [0069], [0073]-[0074], [0078]-[0082]; Choi paragraphs [0081]-[0087], [0101]). 
As to claims 16 and 17, the recitation “the parameters of cleaning … is determined by…” is considered an intended use and not a structural element since “determined by” is considered a step and not a structural element.  The apparatus and system disclosed by Ashrafzadeh and Choi is fully capable of determining (and is also configured to determine) the parameters of cleaning like water pressure and cleaning time from information retrieved by computer vision techniques and the electronic tag module (see, e.g., Ashrafzadeh paragraphs [0069], [0073]-[0074], [0078]-[0082]; Choi paragraphs [0081]-[0087], [0101]).

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0138092 to Ashrafzadeh et al. in view of U.S. Patent App. Pub. No. 2007/0272272 to Choi et al. as applied to claim 10 above, and further in view of U.S. Patent App. Pub. No. 2020/0165079 to Birkmeyer et al., U.S. Patent App. Pub. No. 2017/0172371 to Engesser et al. and U.S. Patent App. Pub. No. 2021/0093153 to Boyer et al.
Ashrafzadeh and Choi are relied upon as discussed above with respect to the rejection of claim 10.
As to claims 11 and 15, the combination of Ashrafzadeh and Choi discloses that the sensors can include a light-sensitive camera (see Ashrafzadeh paragraph [0041]).  While the combination of Ashrafzadeh and Choi does not explicitly disclose the inclusion of a range sensor, a radar and an ultrasonic camera, use of said sensors are known in the art (see Birkmeyer paragraph [0073] disclosing radar sensors; see Engesser paragraph [0028] disclosing use of ultrasound; Boyer paragraph [0110] disclosing a range sensor).  It would have been obvious to one of ordinary skill in the art at the time of filing to include known sensors in the detection of dishes in the combination of Ashrafzadeh and Choi and the results would have been predictable (sensing location, distance and/or shape of dishware). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0138092 to Ashrafzadeh et al. in view of U.S. Patent App. Pub. No. 2007/0272272 to Choi et al. as applied to claim 10 above, and further in view of U.S. Patent App. Pub. No. 2021/0093153 to Boyer et al.
Ashrafzadeh and Choi are relied upon as discussed above with respect to the rejection of claim 10.
As to claim 14, the combination of Ashrafzadeh and Choi does not explicitly disclose that the cleaning apparatus includes steam.  Boyer discloses a similar cookware cleaning apparatus wherein steam is used as well as controlling the direction of the spray (see Boyer paragraphs [0090], [0101] and [0138]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include steam and the results would have been predictable (where steam cleaning of cookware to improve removal of contaminants on baked on debris).

Relevant Prior Art
U.S. Patent App. Pub. No. 2019/0200841 discloses an dishwasher with a image sensor system similar to the recited claims (see Yoshimoto Abstract, paragraph [0320]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714